DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 and 20 are presently under consideration and claims 18-19 are cancelled by applicant’s amendments to the claims filed with the response dated 14 October 2021.
Applicant’s amendments to the claims have overcome the prior art rejections of Fuchs and Steinmann and thus these rejections are withdrawn.
Upon further search and consideration of the amended claims, the prior art rejection of claims 1-3, 5, 10 and 12 as being anticipated by Jack (US 5,689,087) is maintained, the prior art rejection of the claims over Leonov et al (US 2008/0271772) is updated in view of the amendments to show where the new limitations are taught by Leonov or the prior art of record.
Applicant’s amendments to the claims have introduced new issues of indefiniteness under USC 112(b) explained below. 
Applicant’s arguments and remarks where applicable are addressed below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9, 11-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites “wherein the at least one thermoelectric element includes a plurality of interconnected thermoelectric nanostructures” but claim 1 from which claim 6 depends recites a plurality of thermoelectric elements, not “at least one” thermoelectric element, so it’s not clear what “at least one” thermoelectric element is being referenced in claim 6. As such, the scope of claim 6 cannot be determined and is rendered indefinite.
Claims 7-9 depend from claim 6 and are also rendered indefinite by depending from indefinite claim 6. 

Claim 11 recites “providing the one or more thermoelectric elements”, but claim 10 from which claim 11 depends recites providing a plurality of thermoelectric elements, and no specifically providing one or more thermoelectric elements. As such, it’s not 

Claim 12 recites “providing the one or more thermoelectric elements”, but claim 10 from which claim 12 depends recites providing a plurality of thermoelectric elements, and no specifically providing one or more thermoelectric elements. As such, it’s not clear which or what thermoelectric element is being referenced by “providing the one or more thermoelectric elements” in claim 12.

Claim 13 recites “providing the one or more thermoelectric elements”, but claim 10 from which claim 13 depends recites providing a plurality of thermoelectric elements, and no specifically providing one or more thermoelectric elements. As such, it’s not clear which or what thermoelectric element is being referenced by “providing the one or more thermoelectric elements” in claim 13.
Claim 14 depends from claim 13 and is also rendered indefinite by depending from indefinite claim 13.

Claim 15 recites “an electrical connector in contact with the support structure and each of the thermoelectric elements” but claim 15 only recites “a thermoelectric element”, and not explicitly a plurality of thermoelectric elements, so it’s not clear what additional thermoelectric elements are being referenced by the recitation “each of the thermoelectric elements”. It’s not clear how many thermoelectric elements are required 
Claims 16-17 and 20 depend from claim 15 and are also rendered indefinite by depending from indefinite claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 10 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jack (US 5,689,087) as further evidenced by Material Property Database: Polyimide (Material Property Database: Polyimide, < http://web.mit.edu/6.777/www/matprops/polyimide.htm >) and Virginia Semiconductor (Basic Mechanical and Thermal Properties of Silicon).

Regarding claim 1 Jack discloses a thermoelectric generator, comprising: 
a substrate (C9/L5-37, Figs. 7a-7g see: semiconductor (silicon) substrate 100); 
a plurality of thermoelectric elements on the substrate and each configured to convert a thermal drop across the thermoelectric elements into an electric potential (C9/L5-37, Figs. 7a-7g see: one pair of the Bi, Sb metallizations (106, 110));
a cavity between the substrate and the thermoelectric elements (C9/L5-37, Figs. 7a-7g see: hole or recess 110a in substrate 100), and 
a support structure within the cavity and supporting the thermoelectric elements (C9/L5-37, Figs. 7a-7g see: low thermal conductivity polymer 104 (polyimide) in recess 110a between serpentine arrangement of Bi, Sb, Au metallizations (106, 108, 110) and substrate 100), the support structure (low thermal conductivity polymer 104 (polyimide)) having a thermal conductivity lower than a thermal conductivity of the substrate (semiconductor (silicon) substrate 100), see as evidenced by Material Property Database: Polyimide shows polyimide having a thermal conductivity of 0.12 W/mK and as evidenced by Virginia Semiconductor showing silicon having a thermal conductivity of about 156 W/mK at about room temperature (300K) in Table 3, and
an electrical connector in contact with the support structure and each of the thermoelectric elements (C9/L5-37, Figs. 7a-7g see: Au metallization 108 in contact with each of Bi and Sb metallizations 106, 110 and low thermal conductivity polymer 104).  

Regarding claim 2 Jack discloses the thermoelectric generator according to claim 1, and as Material Property Database: Polyimide evidences polyimide having a thermal 

Regarding claim 3 Jack discloses the thermoelectric generator according to claim 1, wherein the support structure (low thermal conductivity polymer 104 (polyimide)) includes at least one material having a thermal conductivity below 2 W/mK as Material Property Database: Polyimide evidences polyimide having a thermal conductivity of 0.12 W/mK.  

Regarding claim 5 Jack discloses the thermoelectric generator according to claim 3, wherein the cavity is filled with the at least one material (C9/L5-37, Figs. 7a-7g see: low thermal conductivity polymer 104 (polyimide) filled in recess 110a).  

Regarding claim 10 Jack discloses a method for manufacturing a thermoelectric generator, comprising:
providing a substrate (C9/L5-37, Figs. 7a-7g see: providing semiconductor (silicon) substrate 100)); 
providing, on the substrate, a plurality of thermoelectric elements (C9/L5-37, Figs. 7a-7g see: depositing one pair of the Bi, Sb metallizations (106, 110))

providing, within the cavity, a support structure for supporting the thermoelectric elements (C9/L5-37, Figs. 7a-7g see: providing low thermal conductivity polymer 104 (polyimide) in recess 110a between serpentine arrangement of Bi, Sb, Au metallizations (106, 108, 110) and substrate 100), the support structure (low thermal conductivity polymer 104 (polyimide)) having a thermal conductivity lower than a thermal conductivity of the substrate (semiconductor (silicon) substrate 100), see as evidenced by Material Property Database: Polyimide shows polyimide having a thermal conductivity of 0.12 W/mK and as evidenced by Virginia Semiconductor showing silicon having a thermal conductivity of about 156 W/mK at about room temperature (300K) in Table 3, and 
providing an electrical connector in contact with the support structure and each of the thermoelectric elements (C9/L5-37, Figs. 7a-7g see: Au metallization 108 in contact with each of Bi and Sb metallizations 106, 110 and low thermal conductivity polymer 104).  

Regarding claim 12 Jack discloses the method of claim 10, further comprising forming the cavity before providing the one or more thermoelectric elements (C9/L5-37, Figs. 7a-7g see: hole or recess 110a etched in substrate 100 (Fig. 7b) before depositing serpentine arrangement of Bi, Sb, Au metallizations (106, 108, 110)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 8, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Leonov et al (US 2008/0271772).

Regarding claim 1 Leonov discloses a thermoelectric generator, comprising: 
a substrate ([0097] Fig. 49 see: hot plate 37); 
a plurality of thermoelectric elements on the substrate and each configured to convert a thermal drop across the thermoelectric elements into an electric potential ([0143]-[0145], Figs. 47, 49 see: thermopile chip 30 supported over hot plate 37 and having a plurality of thermoelectric elements (Figs. 42-43, 47) where two thermoelectric parts/legs 31 meet the definition of “a plurality of thermoelectric elements”);
a cavity between the substrate and the thermoelectric elements ([0143]-[0145], Figs. 48b, 49 see: cavities formed in hot plate 37 between thermopile chip 30  and bottom surface of hot plate 37), and 
a support structure within the cavity and supporting the thermoelectric elements ([0143]-[0145], Figs. 48b and 49 see: either thermally insulating pillar 120 or thermal insulation 51 of a nanoporous material filled into cavities of hot plate 37 under thermopile chip 30 and supporting thermopile chip 30), the support structure having a thermal conductivity lower than a thermal conductivity of the substrate ([0143]-[0145], [0113], Figs. 48b and 49 see: either thermally insulating pillar 120 or thermal insulation 51 are thermally insulating materials where hot plate 37 is in good thermal contact with the thermopile chip 30 and thus has a higher thermal conductivity than either thermally insulating pillar 120 or thermal insulation 51)
and an electrical connector in contact with each of the thermoelectric elements ([0096], [0101], [0106] Figs. 42-43, 47 see: interconnect 32 electrically contacting two thermoelectric parts/legs 31).  It’s not clear that Leonov explicitly discloses the electrical 
As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to entirely fill the thermoelectric generator 40 of Leonov with a support structure (thermal insulation 51 of a nanoporous material) such that the electrical connector of Leonov (interconnect 32) is in contact with the support structure (thermal insulation 51) as Leonov teaches the support structure (thermal insulation 51 of a nanoporous material) can entirely fill the thermoelectric generator 40 without gaps (Fig. 49 para [0145] and Fig. 50 para [0139] see: thermal insulation 117 of a thermally insulating material) as such a modification would have amounted to the use of a known thermal insulation embodiment in the known environment of a thermoelectric generator to accomplish the entirely expected result of providing thermal insulation and mechanical support.

Regarding claim 6 modified Leonov discloses the thermoelectric generator according to claim 1, wherein the at least one thermoelectric element includes a plurality of interconnected thermoelectric nanostructures ([0143]-[0145], [0096], [0101], [0106] Figs. 48b, 49, 43 see: thermopile chip 30 comprises a plurality of thermocouple legs 31 interconnected by interconnects 32 where thermocouple legs 31 are formed from thermoelectric materials that can be nanostructured).  

xGey or Si).  

Regarding claim 10 Leonov discloses a method for manufacturing a thermoelectric generator, comprising:
providing a substrate ([0097] Fig. 49 see: providing hot plate 37); 
providing, on the substrate, a plurality of thermoelectric elements ([0143]-[0145], Figs. 47, 49 see: thermopile chip 30 supported over hot plate 37 and having a plurality of thermoelectric elements (Figs. 42-43, 47) where two thermoelectric parts/legs 31 meet the definition of “a plurality of thermoelectric elements”)
forming a cavity between the substrate and the thermoelectric elements ([0143]-[0145], Figs. 48b, 49 see: cavities formed in hot plate 37 between thermopile chip 30  and bottom surface of hot plate 37), and
providing, within the cavity, a support structure for supporting the thermoelectric elements ([0143]-[0145], Figs. 48b and 49 see: either thermally insulating pillar 120 or thermal insulation 51 of a nanoporous material filled into cavities of hot plate 37 under thermopile chip 30 and supporting thermopile chip 30), the support structure having a thermal conductivity lower than a thermal conductivity of the substrate ([0143]-[0145], [0113], Figs. 48b and 49 see: either thermally insulating pillar 120 or thermal insulation 51 are thermally insulating materials where hot plate 37 is in good thermal contact with 
and an electrical connector in contact with each of the thermoelectric elements ([0096], [0101], [0106] Figs. 42-43, 47 see: interconnect 32 electrically contacting two thermoelectric parts/legs 31).  It’s not clear that Leonov explicitly discloses the electrical connector in contact with the support structure, but Leonov teaches the support structure (thermal insulation 51 of a nanoporous material) can entirely fill the thermoelectric generator 40 without gaps (Fig. 49 para [0145] and Fig. 50 para [0139] see: thermal insulation 117 of a thermally insulating material). 
As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to entirely fill the thermoelectric generator 40 of Leonov with a support structure (thermal insulation 51 of a nanoporous material) such that the electrical connector of Leonov (interconnect 32) is in contact with the support structure (thermal insulation 51) as Leonov teaches the support structure (thermal insulation 51 of a nanoporous material) can entirely fill the thermoelectric generator 40 without gaps (Fig. 49 para [0145] and Fig. 50 para [0139] see: thermal insulation 117 of a thermally insulating material) as such a modification would have amounted to the use of a known thermal insulation embodiment in the known environment of a thermoelectric generator to accomplish the entirely expected result of providing thermal insulation and mechanical support.

Regarding claim 12 modified Leonov discloses the method of claim 10, further comprising forming the cavity before providing the one or more thermoelectric elements 

Regarding claim 13 modified Leonov discloses the method of claim 10, wherein providing the one or more thermoelectric elements includes forming a plurality of interconnected thermoelectric nanostructures above the substrate ([0143]-[0145], [0096], [0101], [0106] Figs. 48b, 49, 43 see: thermopile chip 30 comprises a plurality of thermocouple legs 31 interconnected by interconnects 32 where thermocouple legs 31 are formed from thermoelectric materials that can be nanostructured).  

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Leonov et al (US 2008/0271772) as applied to claims 1, 6, 8, 10, and 12-13 above, and in further view of Tu (US 2014/0069185) as further evidenced by Virginia Semiconductor (Basic Mechanical and Thermal Properties of Silicon).

Regarding claim 2 modified Leonov discloses the thermoelectric generator according to claim 1, but does not explicitly disclose where a ratio between the thermal conductivity of the support structure and the thermal conductivity of the substrate is  lower than 0.02, and regarding claims 3 and 4 Leonov does not explicitly disclose wherein the support structure includes at least one material having a thermal conductivity below 2 W/mK or wherein the at least one material includes at least one among porous silicon, hydrogen silsesquioxane and high density plasma oxide.

Tu and Leonov are combinable as they are both concerned with the field of thermoelectric devices. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Leonov in view of Tu such that the at least one material of the support structure of Leonov includes porous silicon as taught by Tu (Tu, [0032] Fig. 1 see: porous silicon with vacuum pores formed therein 103) as Tu teaches porous silicon provides good thermal insulation of up to 0.2 W/mK and provides good mechanical strength without reducing heat loss at greater thicknesses (Tu, [0034], [0037]). Such a material thus meets the limitations of claims 3 (thermal conductivity below 2 W/mK) and 4 (porous silicon).
Furthermore, regarding the limitations of claim 2, as Leonov teaches the substrate is silicon and Virginia Semiconductor evidences silicon having a thermal conductivity of about 156 W/mK at about room temperature (300K) in Table 3, a ratio between the thermal conductivity of the support structure (porous silicon, 0.2 W/mK) and the thermal conductivity of the substrate (silicon, 156 W/mK) is lower than 0.02 (~0.0001).

Regarding claim 5 modified Leonov discloses the thermoelectric generator of claim 3, wherein the support structure entirely filling the cavity ([0145], Fig. 49 see: thermal insulation 51 can be disposed to entirely fill the cavity in hot plate 37).

Claims 7, 9, 14-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leonov et al (US 2008/0271772) as applied to claims 1, 6, 8, 10, and 12-13 above, and in further view of Narducci (US 2011/0083713).

Regarding claim 7 modified Leonov discloses the thermoelectric generator according to claim 6, and teaches thermoelectric nanostructures including a plurality of thermoelectric nanostructures having a first type of conductivity and a plurality of thermoelectric nanostructures having a second type of conductivity opposite the first type ([0096], [0101], [0106] Figs. 48b, 49, 43 see: thermopile chip 30 comprises a plurality of thermocouple legs 31 of alternating p-type and n-type materials interconnected by interconnects 32 where thermocouple legs 31 are formed from thermoelectric materials that can be nanostructured).
Leonov does not explicitly disclose where an electrical connector is in contact with each of the plurality of thermoelectric nanostructures having a first type of conductivity and a plurality of thermoelectric nanostructures having a second type of conductivity opposite the first type.
Narducci teaches a thermoelectric generator where an electrical connector is in contact with each of a plurality of thermoelectric nanostructures as Narducci teaches 
Leonov and Narducci are combinable as they are both concerned with the field of thermoelectric generators.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Leonov in view of Narducci such that the electrical connector of Leonov is in contact with each of the plurality of thermoelectric nanostructures having a first type of conductivity and each of the plurality of thermoelectric nanostructures having a second type of conductivity opposite the first type as taught by Narducci as Narducci teaches this allows the thermoelectric nanostructures to be electrically connected in parallel to deliver greater current (Narducci, [0028], [0035], [0037], [0041] Fig. 1 see: nanowires 2 connected in parallel by metal strip 3).

Regarding claim 9 modified Leonov discloses the thermoelectric generator according to claim 6, and Narducci teaches wherein the thermoelectric nanostructures are made of polysilicon (Narducci, [0035], [0037], [0039], Figs. 1-2 see: plurality of nanowires 2 of polycrystalline silicon (polysilicon)).

Regarding claim 14 Leonov discloses the method of claim 13, further comprising: doping a first group of thermoelectric nanostructures with N-type dopants; and doping a second group of the thermoelectric nanostructures with P-type dopants ([0096], [0101], 
Leonov does not explicitly disclose where an electrical connector is in contact with each of the first group of thermoelectric nanostructures and the second group of thermoelectric nanostructures.
Narducci teaches a thermoelectric generator where an electrical connector is in contact with each of a plurality of thermoelectric nanostructures as Narducci teaches this allows the thermoelectric nanostructures to be electrically connected in parallel to deliver greater current ([0028], [0035], [0037], [0041] Fig. 1 see: nanowires 2 connected in parallel by metal strip 3).
Leonov and Narducci are combinable as they are both concerned with the field of thermoelectric generators.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Leonov in view of Narducci such that the electrical connector of Leonov is in contact with each of the first group of thermoelectric nanostructures and the second group of thermoelectric nanostructures as taught by Narducci as Narducci teaches this allows the thermoelectric nanostructures to be electrically connected in parallel to deliver greater current (Narducci, [0028], [0035], [0037], [0041] Fig. 1 see: nanowires 2 connected in parallel by metal strip 3).



a substrate ([0097] Figs. 48b, 49 see: hot plate 37); 
a cavity in the substrate ([0143]-[0145], Figs. 48b, 49 see: cavities formed in hot plate 37 between thermopile chip 30  and bottom surface of hot plate 37)
a support structure in the cavity ([0143]-[0145], Figs. 48b, 49 see: either thermally insulating pillar 120 or thermal insulation 51);
a thermoelectric element including ([0143]-[0145], Figs. 48b, 49 see: thermopile chip 30 supported over hot plate 37 by  and having a plurality of thermoelectric elements (Figs. 42-43)): 
a plurality first thermoelectric nanostructures supported above the substrate by the support structure and doped with N-type dopants and a plurality of thermoelectric nanostructures supported above the substrate by the support structure and doped with P-type dopants ([0143]-[0145], [0096], [0101], [0106] Figs. 48b, 49, 43 see: thermopile chip 30 supported by thermally insulating pillar 120 or thermal insulation 51 comprises a plurality of thermocouple legs 31 of alternating p-type and n-type materials interconnected by interconnects 32 where thermocouple legs 31 are formed from thermoelectric materials that can be nanostructured) and .
an electrical connector in contact with a pair of the thermoelectric elements ([0096], [0101], [0106] Figs. 42-43, 47 see: interconnect 32 electrically contacting two thermoelectric parts/legs 31).  It’s not clear that Leonov explicitly discloses the electrical connector in contact with the support structure, but Leonov teaches the support structure (thermal insulation 51 of a nanoporous material) can entirely fill the 
As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to entirely fill the thermoelectric generator 40 of Leonov with a support structure (thermal insulation 51 of a nanoporous material) such that the electrical connector of Leonov (interconnect 32) is in contact with the support structure (thermal insulation 51) as Leonov teaches the support structure (thermal insulation 51 of a nanoporous material) can entirely fill the thermoelectric generator 40 without gaps (Fig. 49 para [0145] and Fig. 50 para [0139] see: thermal insulation 117 of a thermally insulating material) as such a modification would have amounted to the use of a known thermal insulation embodiment in the known environment of a thermoelectric generator to accomplish the entirely expected result of providing thermal insulation and mechanical support.
Leonov does not explicitly disclose where the electrical connector is in contact with each of the thermoelectric elements.
Narducci teaches a thermoelectric generator where an electrical connector is in contact with each of a plurality of thermoelectric nanostructures as Narducci teaches this allows the thermoelectric nanostructures to be electrically connected in parallel to deliver greater current ([0028], [0035], [0037], [0041] Fig. 1 see: nanowires 2 connected in parallel by metal strip 3).
Leonov and Narducci are combinable as they are both concerned with the field of thermoelectric generators.


Regarding claim 17 modified Leonov discloses the thermoelectric generator of claim 15, wherein the support structure entirely filling the cavity ([0145], Fig. 49 see: thermal insulation 51 can be disposed to entirely fill the cavity in hot plate 37).  

Regarding claim 20 modified Leonov discloses the thermoelectric generator of claim 15, further comprising an electrically insulating layer between the support structure and the first and second thermoelectric nanostructures ([0096], [0101], [0106] Figs. 48b, 49, 43 see: thermopile chip 30 comprises a plurality of thermocouple legs 31 on a membrane 34 (Fig. 43, 7) of an electrically insulating material such as SiO2 or SiN between the thermocouple legs 31 and hot plate 37).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Leonov et al (US 2008/0271772) as applied to claims 1, 6, 8, 10, and 12-13 above, and in further view of Steinmann et al (US 2018/0342661).


 Steinmann discloses a method of fabricating a thermoelectric generator, comprising forming the cavity after providing the one or more thermoelectric elements (Steinmann, [0029], Figs. 2 and 2B see: cavity formed beneath fins 16, 18 through laterally etching  substrate 10 to undercut fins 16, 18).
Leonov and Steinmann are combinable as they are both concerned with the field of thermoelectric generators.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Leonov in view of Steinmann such that the step of forming the cavity of Leonov occurs after providing the one or more thermoelectric elements as taught by Steinmann (Steinmann, [0029], Figs. 2 and 2B see: cavity formed beneath fins 16, 18 through laterally etching  substrate 10 to undercut fins 16, 18) as such a modification would have amounted to the use of a known method of forming a cavity in a thermoelectric generator for its intended use to accomplish an entirely expected result of providing thermal insulation.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Leonov et al (US 2008/0271772) in view of Narducci (US 2011/0083713) as applied to claims 1, 6-10, 12-115, 17 and 20 above, and in further view of Tu (US 2014/0069185) as further evidenced by Virginia Semiconductor (Basic Mechanical and Thermal Properties of Silicon).

Regarding claim 16 modified Leonov discloses the thermoelectric generator according to claim 15, but does not explicitly disclose wherein the thermal conductivity of the substrate is at least 50 times greater than a thermal conductivity of the support substrate.
Tu teaches a sensor device comprising thermoelectric elements (Tu, [0038] Fig. 1 see: temperature sensing elements 107 such as thermopiles) disposed over a cavity in a substrate (Tu, [0032] Fig. 1 see: silicon substrate 101 with cavity 104) comprising a support structure including porous silicon (Tu, [0032] Fig. 1 see: porous silicon with vacuum pores formed therein 103). Tu teaches porous silicon provides good thermal insulation of up to 0.2 W/mK and provides good mechanical strength without reducing heat loss at greater thicknesses (Tu, [0034], [0037]).
Tu and Leonov are combinable as they are both concerned with the field of thermoelectric devices. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Leonov in view of Tu such that the at least one material of the support structure of Leonov includes porous silicon as taught by Tu (Tu, [0032] Fig. 1 see: porous silicon with vacuum pores formed therein 103) as Tu teaches porous silicon provides good thermal insulation of up to 0.2 W/mK and provides good mechanical strength without reducing heat loss at greater thicknesses (Tu, [0034], [0037]). Such a material thus meets the limitations of claims 3 (thermal conductivity below 2 W/mK) and 4 (porous silicon).
.

Response to Arguments
Applicant's arguments filed 14 October 2021 have been fully considered but they are not persuasive.
Applicant’s arguments to the prior art of Leonov and Jack have been fully considered but are not found persuasive as they are not commensurate in scope with the limitations of the claims. Applicant argues neither Leonov nor Jack discloses an electrical connector in contact with the support structure and each of the thermoelectric elements. Applicant’s arguments are found unpersuasive as the limitation of “a plurality of thermoelectric elements” need only be met by at least two thermoelectric elements. In the prior art of Jack, Figs. 7a-7g the Au metallization 108 is an electrical contact in contact with each of Bi and Sb metallizations 106, 110 and low thermal conductivity polymer 104, where one Bi metallization 106 and one Sb metallization 110 meet the limitation of “a plurality of thermoelectric elements”. Likewise, in the prior art of Leonov discloses in paras [0143]-[0145], Figs. 47, 49 a thermopile chip 30 supported over hot plate 37 and having a plurality of thermoelectric elements (Figs. 42-43, 47) where two thermoelectric parts/legs 31 meet the definition of “a plurality of thermoelectric elements” which are interconnected by one interconnect 32.

Applicant’s further arguments and remarks are considered moot as they are either directed to a prior art grounds of rejection no longer relied upon, or are moot in view of the new grounds of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726